J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 neil.mcmurdie@us.ing.com April 29, 2013 Rebecca Marquigny, Esq. Office of Insurance Products U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549] Re: ING Life Insurance and Annuity Company and its Variable Annuity Account B Post-Effective Amendment No. 5 to Registration Statement on Form N-4 Prospectus Title: ING express Retirement Variable Annuity File Nos. 333-167182 and 811-02512 Dear Ms. Marquigny: This filing is on behalf of ING Life Insurance and Annuity Company and its Variable Annuity Account B. We are making this filing, Post-Effective Amendment No. 5 to the Registration Statement on Form N- 4, pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933. The securities are single premium deferred individual variable annuity contracts offered through the separate account. The purpose of this Post-Effective Amendment No. 5 is to prevent Post-Effective Amendment No. 4 to the Registration Statement on Form N-4 (File No. 333-167182) filed on February 20, 2013 from automatically going effective on May 1, 2013. We have received comments on Post-Effective Amendment No. 4 from the Staff, and we are currently working to address them. Please call or email me with your questions or comments. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site ING North America Insurance Corporation One Orange Way, C2N Windsor, CT 06095
